Worden, C, J.
This was an indictment against the appellant, charging, in substance, that on the 16th of August, 1870, at said county, the appellant sold to one John C. Atkinson a share in a lottery scheme, as follows, viz.: The appellant then and there placed in a box an indefinite number of letter envelopes, in each of which, except three, was a sum of money ranging from one cent to one hundred dollars ; the amount in any particular envelope being unknown to the purchasers of shares. The shares, or in other words, the right to any one of the envelopes, were sold by the appellant at fifty cents each. The purchaser of a share, or one of tíre envelopes, was to be entitled to the envelope and its contents; but if the envelope proved to be one in which *29no money was placed, the purchaser was to be entitled to fifty dollars from the appellant. The appellant sold to said Atkinson one of these shares or envelopes for the sum of fifty cents.
y. L, Mason, C. G. Offutt, y. TV. Gordon, and W. March, for appellant.
jD. W. Chambers and B. W. Hanna, Attorney General, for the State.
On this indictment the appellant was tried and convicted. The only question made is as to the sufficiency of the indictment.
We have condensed the statements in the indictment, and set out what seems to us to be its substance; and it makes a case clearly within the statute on the subject. 2 G. & H. 468, sec. 32.
The indictment, in our opinion, was good, and the judgment must be affirmed.
The judgment below is affirmed, with costs.